DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in reply to the amendments/remarks filed on 28 February 2022.
Claims 2-3, and 14 have been canceled.
Claims 1, 4-13 and 15-20 are currently pending and have been examined.

Previous Claim Rejections - 35 USC § 101
Examiner withdraws the 35 U.S.C. 101 in view of the claim amendments. The independent claims recite, with training data relating to previous hiring activity of companies, training both a first machine learning model to produce a first set of scores representing future hiring volumes and a second machine learning model to produce a second set of scores representing future growth volumes, the training further comprising: generating clusters of hiring features associated with identified patterns of hiring activity using k-means clustering, generating a set of values of metrics related to hiring activity over a first time period, generating a set of labels from the set of values of metrics over a second time period, and generating a normalized ranking of the hiring features based on the set of labels;  selecting hiring features characterizing hiring activity by a company for a set of titles; applying, by one or more computer systems, the first trained machine learning model to the hiring features to produce a first set of scores representing future hiring volumes by the company for the set of titles; applying the first trained machine learning models to a set of company features to produce a second set of scores; generating, by the one or more computer systems, a first ranking of the set of titles by the first set of scores and the second set of scores; applying the second trained machine learning model to the hiring features to produce a third set of scores representing future hiring growth by the company for the set of titles; applying the second trained machine learning model to a set of company features to produce a fourth set of scores; generating, by the one or more computer systems, a second ranking of the set of titles by the third set of scores and the fourth set of scores; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/445,944Dkt: 3080.L81US1 Filing Date: June 19, 2019 Title: PREDICTING HIRING PRIORITIES outputting at least a portion of the first ranking as a first prediction of the future hiring volumes by the company for the set of titles; and outputting at least a portion of the second ranking as a second prediction of the future hiring growth by the company for the set of titles.
As amended, the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. Although some of the limitations are based on mathematical concepts, the claims do not recite any mathematical relationships, formulas, or calculations. The claims do not recite a mental process because the steps cannot be practically performed in the human mind or with pen and paper. The claims do not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception.

Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al (US 2017/0243166 A1) in view of Peran (US 2020/0034776 A1) in view of Garrigan et al (US 2011/0258015 A1).
Claims 1, 13, and 20: Montgomery discloses a method, a system comprising one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to (see P[0016-0019]: computer system to carry out the operations), and a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising (see P[0016-0019]: computer system to carry out the operations):  
selecting hiring features characterizing hiring activity by a company for a set of titles (see P[0015]:  Prediction process 10 may use information, such as historical information of individual school districts (Note: examiner equates school district to company), to predict where, e.g., a school district, may have a workforce that is too large or too small, which may address issues with achieving greater success and efficiency in placing substitute teachers into empty classrooms. P[0039]: prediction process 10 may identify 300 historical information associated with filling a substitute position for a profession, wherein the historical information may include a plurality of categories. P[0046]: In some implementations, prediction process 10 may select 302 at least a first portion of categories of the plurality of categories to be used in a prediction model. In some implementations, selecting 302 at least the first portion of categories of the plurality of categories to be used in the prediction model may be based upon, at least in part, at least the first portion of categories of the plurality of categories having a higher correlation to filling the substitute position than at least a second portion of categories of the plurality of categories. For example, drawing upon the automatically generated data from job filling and substitute placement engine 402, prediction engine 404 of prediction process 10 may, e.g., automatically, determine and select 302 the most important components (e.g., categories) affecting fill rates. For example, through a combination of aggregating substitute history, job and fill history (as well as any other categories from the above-noted historical information) by, example categories such as, e.g., organization, location, classifications, along with district characteristics, prediction engine 404 may determine and select 302 which factors (e.g., categories) may have the largest effect on fill rates);  
applying, by one or more computer systems, a first machine learning model to the hiring features to produce a first set of scores representing future hiring volumes by the company for the set of titles (see at P[0039]: Prediction process may generate a prediction for at least one of a number of future substitute positions for the profession that will be available and a number of the future substitute positions for the profession that will be filled.  P[0049]: prediction process 10 may feed the learning data set into a lasso regression for selecting features that predict the outcome. The maximum set of features may be run initially and may define the initial variance accounted for (σ). The set of features (e.g., categories) may be reduced by recursively pruning the feature with the smallest standardized coefficient and rerunning the models until the variance accounted for is less than a threshold (t) within the original variance (prune while σ−σ′<t). A standard setting for the threshold may be 1% of the original variance σ, although other thresholds may be used. Once the threshold is passed, the feature-set with the fewest features while still staying within the threshold is the final selection of features. This process at times may determine that there are a large number of predictors or a limited number of predictors. P[0050-0051]: In some implementations, prediction process 10 may generate 304 a prediction for at least one of a number of future substitute positions for the profession that will be available (examiner equates this to a first set of scores representing future hiring volumes by the company for the set of titles) and a number of the future substitute positions for the profession that will be filled. For example, the output from the associated prediction generator may include generated 304 predictions for, e.g., the likely number of jobs that may be available in the future, fill rates of those future jobs, and/or acceptance statuses for teachers. P[0053]: In some implementations, the prediction may be categorized by type of substitute profession. For example, prediction user interface 406 of prediction process 10 may draw from the prediction results to provide a daily, monthly, etc. display of predictions organized by the category type of substitute profession).
applying the first machine learning models to a set of company features to produce a second set of scores (see at P[0039]: Prediction process may generate a prediction for at least one of a number of future substitute positions for the profession that will be available and a number of the future substitute positions for the profession that will be filled.  P[0049]: prediction process 10 may feed the learning data set into a lasso regression for selecting features that predict the outcome. The maximum set of features may be run initially and may define the initial variance accounted for (σ). The set of features (e.g., categories) may be reduced by recursively pruning the feature with the smallest standardized coefficient and rerunning the models until the variance accounted for is less than a threshold (t) within the original variance (prune while σ−σ′<t). A standard setting for the threshold may be 1% of the original variance σ, although other thresholds may be used. Once the threshold is passed, the feature-set with the fewest features while still staying within the threshold is the final selection of features. This process at times may determine that there are a large number of predictors or a limited number of predictors. P[0050-0051]: In some implementations, prediction process 10 may generate 304 a prediction for at least one of a number of future substitute positions for the profession that will be available and a number of the future substitute positions for the profession that will be filled (Note: examiner equates this to second sets of scores).  
applying the second machine learning model to the hiring features to produce a third set of scores representing future hiring growth by the company for the set of titles (see P[0050-0051]: In some implementations, prediction process 10 may generate 304 a prediction for at least one of a number of future substitute positions for the profession that will be available and a number of the future substitute positions for the profession that will be filled (Note: examiner equates this to sets of scores); 
applying the second machine learning model to a set of company features to produce a fourth set of scores (see P[0050-0051]: In some implementations, prediction process 10 may generate 304 a prediction for at least one of a number of future substitute positions for the profession that will be available and a number of the future substitute positions for the profession that will be filled (Note: examiner equates this to sets of scores);
Montgomery discloses prediction process may use information, such as historical information of individual school districts, to predict where, e.g., a school district, may have a workforce that is too large or too small [0015]). Montgomery does not expressly disclose, with training data relating to previous hiring activity of companies, training both a first machine learning model to produce a first set of scores representing future hiring volumes and a second machine learning model to produce a second set of scores representing future growth volumes, generating clusters of hiring features associated with identified patterns of hiring activity using k-means clustering, generating a set of values of metrics related to hiring activity over a first time period, generating a set of labels from the set of values of metrics over a second time period, and generating a normalized ranking of the hiring features based on the set of labels but Peran which also discloses a forecast model for forecasting labor demand teaches, with training data relating to previous hiring activity of companies, training both a first machine learning model to produce a first set of scores representing future hiring volumes and a second machine learning model to produce a second set of scores representing future growth volumes, generating clusters of hiring features associated with identified patterns of hiring activity using k-means clustering, generating a set of values of metrics related to hiring activity over a first time period, generating a set of labels from the set of values of metrics over a second time period, and generating a normalized ranking of the hiring features based on the set of labels (See P[0077]:  A weighted multinomial-logit model may be used and trained using historical opportunity features (e.g., revenue, duration, etc.) to predict the labor profiles. The weight may be based on claim recency (e.g., a time decay function) and a size (e.g., a total number of claim hours). An opportunity with many claims that recently occurred is given the most weight. The reason for this is because recent, large claims are more likely to decide the labor profiles needed for future opportunities. [0078]: The trained weighted multinomial-logit model may be applied on pipeline opportunities (i.e., represented by features such as, for example, revenue, duration of job, etc.) to predict the probability of the opportunity using the labor profiles. P[0072] Starting in block 702, a one or more historical projects may be clustered based on a labor profile. A labor profile of different types of project types may be assessed for using the forecast model prediction model. The details of projects may include, for example, aspirational, revenue, durations, geography, account configuration information, etc. The clustering operation for clustering the one or more historical projects may be performed using a K-means clustering 
Montgomery discloses at [0053]: In some implementations, the prediction may be categorized by type of substitute profession. For example, prediction user interface 406 of prediction process 10 may draw from the prediction results to provide a daily, monthly, etc. display of predictions organized by the category type of substitute profession, e.g., in a calendar view. In some implementations, the display may clearly highlight days, weeks, months, etc. that could be problems for filling jobs by the type of substitute profession. Users (e.g., administrators) may be able to diagnose the reasons based on the expected number of jobs that need to be filled by the type of substitute profession, the number of teachers by the type of substitute profession available to fill, the expected acceptance rates by the type of substitute profession, etc.  Montgomery and Peran do not expressly disclose the following limitations but Garrigan in the same field of endeavor teaches generating, by the one or more computer systems, a first ranking of the set of titles by the first set of scores and the second set of scores; generating, by the one or more computer systems, a second ranking of the set of titles by the third set of scores and the fourth set of scores; and outputting at least a portion of the first ranking as a first prediction of the future hiring volumes by the company for the set of titles; and outputting at least a portion of the second ranking as a second prediction of the future hiring growth by the company for the set of titles (see P[0068]: At step 560, the service provider server 240 may determine a forecasted number of employees required within each role over a period of time to accomplish the business objective. For example, if the business objective is to enter into a new market, the service provider server 240 may determine the number of employees within each role required to enter the new market over the period of time. The forecasted number of employees may account for external market factors, growth factors, etc. At step 570, the service provider server 240 may generate a workforce action plan for obtaining the forecasted number of employees required within each role. The workforce action plan may prioritize the acquisition of the highest ranked roles over the lower ranked roles. Thus, the workforce action plan may attempt to expend organizational resources towards obtaining employees contributing the most value to the business metric first, and then obtaining the employees contributing less value to the business metric. P[0089-0092]: The teams 1160, 1170 may review and/or validate the findings, such as through a graphical user interface provided by the service provider server 240. At step 1118, the service provider server 240 may receive inputs to key assumptions, such as growth rate, and seasonality. At step 1120, the service provider team 1160 may identify key actions and recommendations and priorities thereof, such as through a graphical user interface provided by the service provider server 240.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of predicting of the number of future job positions Montgomery as modified by Peran, generating, by the one or more computer systems, a first ranking of the set of titles by the first set of scores and the second set of scores; generating, by the one or more computer systems, a second ranking of the set of titles by the third set of scores and the fourth set of scores; and outputting at least a portion of the first ranking as a first prediction of the future hiring volumes by the company for the set of titles; and outputting at least a portion of the second ranking as a second prediction of the future hiring growth by the company for the set of titles as taught by Garrigan in order to “generate a workforce service plan which describes strategies for eliminating the gap described by the workforce gap dataset over the period of time” (Garrigan, P[0003]).

Claims 4 and 19: The combination of Montgomery, Peran and Garrigan discloses the claimed invention as applied to claims 1 and 13 respectively. Montgomery further discloses wherein the set of company features comprise at least one of:  a company identifier; a company size; a company name; a company age; a company type; a company industry; and a company location (see at least P[0044]: location of school/school district).  
Claim 10: The combination of Montgomery, Peran and Garrigan discloses the claimed invention as applied to claim 2 above. Garrigan further discloses generating a recommendation related to hiring by the company based on the first or third sets of scores (see P[0061]: generate a workforce service plan which describes one or more workforce strategies for eliminating the gap determined in step 440. The workforce service plan may describe one or more strategies for retaining employees, internally developing employees, and/or acquiring additional employees).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include in the available job positions prediction system and method of Montgomery as modified by Peran and Garrigan, generating a recommendation related to hiring by the company based on the first or third sets of scores as taught by Garrigan because it would allow the users to effectively forecast and manage employee staffing needs and ensure the forecasted required number of employees are available and the business objective is accomplished (Garrigan, [0037]).
Claim 11: The combination of Montgomery, Peran and Garrigan discloses the claimed invention as applied to claim 10 above. Garrigan further discloses wherein the recommendation comprises at least one of:  a hiring strategy; a hiring budget; and a characteristic of a talent pool (see P[0061]: generate a workforce service plan which describes one or more workforce strategies for eliminating the gap determined in step 440. The workforce service plan may describe one or more strategies for retaining employees, internally developing employees, and/or acquiring additional employees).
Claim 12: The combination of Montgomery, Peran and Garrigan discloses the claimed invention as applied to claim 1 above. Montgomery further discloses wherein the hiring features comprise at least one of:  a number of candidates that received hiring messages from the company;  a number of hiring messages sent by the company;  a number of hiring messages accepted by the candidates;  a number of hiring messages rejected by the candidates;   a number of hires made by the company; a number of applications for jobs at the company;  a number of applicants for jobs at the company;  a number of jobs posted by the company; and  a growth in a hiring feature from a first period to a second period (see P[0044]: postings for the substitute positions).
Claims 18: The combination of Montgomery, Peran and Garrigan discloses the claimed invention as applied to claim 13 above. Montgomery further discloses, wherein the set of talent pools comprises at least one of:  a title; a location; an industry; a seniority; a function; a company; and a company size (see at least P[0043]).

Claims 5, 6, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery/Peran/Garrigan as applied to claim 1 and 13 above, and further in view of Thankappan (US 2014/0074738 A1).
Claim 5 and 15: The combination of Montgomery, Peran and Garrigan discloses the claimed invention as applied to claims 1 and 13 above. Montgomery, Peran and Garrigan do not disclose the following limitations but Thankappan in the same field of endeavor teaches, aggregating metrics for characterizing the hiring activity of a set of companies for the set of titles into a number of clusters; selecting, from the metrics, the hiring features and labels for the first and second machine learning models based on patterns associated with the number of clusters; and  inputting the hiring features and the labels for the set of companies as training data for the first and second machine learning models (see P[0046]: As a result, the two positions may be considered to be identical when analyzing the data for statistics. Determinations as to whether different position titles are similar may be made using available tools that search a data set, analyze the attributes of the data in that set, and cluster the data set based on the attributes. The attributes of a position may include expectations, skills, questions asked, accomplishments, requirements, and the like. The attributes thus may be used to identify which clusters (e.g., jobs or job categories) the data in the data set belongs. Additionally, or alternatively, other algorithms may be used to determine how customer businesses have mapped jobs.  [0054] A combination of parameters (e.g., job title, job function, location, source or source type, outcome (hire or success), and the like) may be determined, and existing data in a database that relates to the parameter combinations and the sourcing options for which the parameters are associated may be utilized to train a classifier model.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Montgomery, Peran and Garrigan with the method and system of aggregating metrics for characterizing the hiring activity of a set of companies for the set of titles into a number of clusters; selecting, from the metrics, the hiring features and labels for the first and second machine learning models based on patterns associated with the number of clusters; and  inputting the hiring features and the labels for the set of companies as training data for the first and second machine learning models as taught by Thankappan so that “a resulting predictive data model can thus efficiently process all of the data off-line and can process all incoming queries from users to output results based on the queries” (Thankappan, P[0054]).
Claims 6 and 16: The combination of Montgomery, Peran, Garrigan and Thankappan discloses the claimed invention as applied to claims 5 and 15 above. Thankappan further discloses generating the values of the hiring features from values of the metrics collected over a first time period; and generating the labels from values of the metrics collected over a second time period following the first time period (see P[0054-0057]).
Claim 9: The combination of Montgomery, Peran, Garrigan and Thankappan discloses the claimed invention as applied to claim 5 above. Thankappan further discloses aggregating the metrics for characterizing the hiring activity of the set of companies for the set of titles into the number of clusters comprises:  generating the number of clusters from the metrics for the set of companies associated with a company size and an industry (see P[0046]).

Claims 7, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery/Peran/Garrigan/Thankappan as applied to claim 1 and 13 above, and further in view of Huo et al (WO 2019218456 A1)
Claim 7: The combination of Montgomery/Peran/Garrigan/Thankappan discloses the claimed invention as applied to claims 6 above. Montgomery, Garrigan and Thankappan do not expressly disclose the following limitations but Huo teaches wherein generating the values of the hiring features from the values of the metrics comprises:  converting a numerical feature for the company and a title into a proportion of the numerical feature within the company (see page 5: after obtaining the current recruitment requirement information, the current target premium, and the current target cost corresponding to each job category, the data is first converted into corresponding parameter values according to a preset conversion rule, wherein the parameter A value is a digital representation that a computer can handle. For example, gender can be represented by 0 and 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Montgomery, Peran, Garrigan and Thankappan with the method and system of converting a numerical feature for the company and a title into a proportion of the numerical feature within the company as taught by Huo so that “all values are projected using a uniform standard to obtain standard parameter values for subsequent calculations” (Huo, page 5).
Claims 8 and 17: The combination of Montgomery/Peran/Garrigan/Thankappan discloses the claimed invention as applied to claims 6 above. Montgomery, Garrigan and Thankappan do not expressly disclose the following limitations but Huo in the same field of endeavor teaches, wherein generating the values of the hiring features from the values of the metrics comprises:  converting a range of a numerical feature to a normalized range of 0 to 1 (see page 5: The parameter values can then be normalized to obtain standard parameter values. The purpose of normalization is to make all values are projected using a uniform standard to obtain standard parameter values for subsequent calculations. In some embodiments, the normalization process refers to projecting each parameter value between 0-1, and the specific normalization method can be customized.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Montgomery, Peran, Garrigan and Thankappan with the method and system of wherein generating the values of the hiring features from the values of the metrics comprises:  converting a range of a numerical feature to a normalized range of 0 to 1 as taught by Huo so that “all values are projected using a uniform standard to obtain standard parameter values for subsequent calculations” (Huo, page 5).

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections have been considered but are moot because the new ground does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Rocco et al (US 20200250603 A1) which describes a predicted labor supply approach may leverage databases to currently available resources of the workforce of a company. The approach may use statistical modeling techniques. The system may use data sources that are internal to the company to factor in attrition, as well as planned or unplanned growth. An embodiment of the system may combine algorithms to articulate a monthly predicted labor supply expressed in terms of a calculated full time equivalent (FTE) for each of the skill groupings by geographic region.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629